UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark one) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-023532 AMERICAN DIVERSIFIED GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0292161 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 110 North Center Street, Suite 202, Hickory, NC 28601 (Address of principal executive offices) (Zip Code) 828-322-2044 (Issuers telephone number) (Former name, former address and former fiscal year, if changed since last report) APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 427,562,358 shares issued as of August 6, 2001 Transitional Small Business Disclosure Format: Yes No X PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements (Unaudited) 2 Item 2. Managements Discussion and Analysis 6 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 2. Changes in Security 8 Item 3. Default Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits and Reports on Form 8-K 9 PART I FINANCIAL INFORMATION Item 1. Financial Statements Page Consolidated Balance Sheets (Unaudited) as of June 30, 2001 and December 31, 2000. 2 Consolidated Statements of Income ( Loss) (Unaudited) for the Three and Six months ended June 30, 2001 and 2000. 3 Consolidated Statements of Cash Flows (Unaudited) for the Six months ended June 30, 2001 and 2000. 4 Notes to Consolidated Financial Statements. 5 AMERICAN DIVERSIFIED GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2001 Dec. 31, 2000 ASSETS CURRENT ASSETS Cash and cash equivalents $16,132 $12,693 Accounts receivable, less allowance for doubtful accounts of $303,854 807,282 888,708 Note receivable from customer 500,000 - Receivable from related parties 242,805 223,535 Prepaid expenses - 11,519 TOTAL CURRENT ASSETS 1,566,219 1,136,455 PROPERTY AND EQUIPMENT (Net of $207,997 and $176,157 accumulated depreciation) 863,379 895,218 OTHER ASSETS Goodwill 7,500 7,500 Organization costs, net 509 565 Deposits 320,520 316,200 Miscellaneous receivable (less $125,000 allowance for uncollectibility) - - TOTAL OTHER ASSETS 328,529 324,265 TOTAL ASSETS $2,758,127 $2,355,938 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable $337,727 $349,383 Current portion of capital lease obligation 58,795 44,354 Accrued payroll and related taxes 174,376 64,200 Accrued expenses and other liabilities 75,532 79,849 Deferred revenues 75,500 59,307 Accrued income taxes payable 47,935 47,935 Related party payable 208,201 60,851 TOTAL CURRENT LIABILITIES 978,066 705,879 LONG-TERM LIABILITIES Capital lease obligations $220,342 $230,391 Notes payable-stockholders 63,000 83,000 TOTAL LONG-TERM LIABILITIES 283,342 313,391 TOTAL LIABILITIES 1,761,408 1,019,270 STOCKHOLDERS' EQUITY Preferred stock, Series A, $10 par value, 50,000 shares authorized; none issued and outstanding - - Common stock, $.001 par value, 700,000,000 shares authorized; 427,562,358 and 422,439,560 shares issued and outstanding 427,563 422,440 Additional paid-in capital 21,956,047 21,594,270 Deferred consulting fees (106,250) (212,500) Accumulated deficit (20,780,641) (20,467,542) TOTAL STOCKHOLDERS' EQUITY 1,496,719 1,336,668 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $2,758,127 $2,355,938 See accompanying notes. AMERICAN DIVERSIFIED GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) For the For the For the For the Six Months Six Months Three Months Three Months Ended Ended Ended Ended June 30, 2001 June 30, 2000 June 30, 2001 June 30, 2000 REVENUES Sales $1,159,606 $1,959,677 $900,673 $826,666 Cost of sales 918,807 1,108,615 318,855 401,855 GROSS MARGIN 240,799 851,062 581,818 424,197 EXPENSES Payroll and related taxes 85,416 202,437 44,089 90,191 Professional fees 70,668 64,935 11,284 37,662 Officers' salary 157,500 153,240 78,750 94,600 Consulting fees 408,233 52,990 55,540 35,190 Bad debts 84,166 - 84,166 - Other operating expenses 38,925 69,898 18,578 48,350 Marketing - 49,749 - 49,749 Telephone and communications 42,832 63,214 16,893 33,468 Travel and related expenses 27,543 59,210 9,299 31,040 Rents 56,901 36,353 24,821 25,866 Insurance and employee benefits 46,503 27,251 26,818 19,326 Depreciation and amortization 17,281 6,391 8,641 3,375 TOTAL EXPENSES 1,035,968 785,668 378,879 468,817 INCOME (LOSS) FROM OPERATIONS (295,169) 65,394 202,939 (44,620) OTHER INCOME (EXPENSE) Interest income 10,393 9,412 5,147 7,386 Interest expense (28,323) (42,212) (13,120) (21,994) NET OTHER INCOME (EXPENSE) (17,930) (32,800) (7,973) (14,608) INCOME (LOSS) BEFORE INCOME TAXES (313,099) 32,594 194,966 (59,228) INCOME TAXES - NET INCOME (LOSS) $(313,099) $32,594 $194,966 $(59,228) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 422,983,491 243,806,758 427,067,853 304,191,076 (BASIC AND DILUTED) BASIC NET LOSS PER SHARE (BASIC AND DILUTED) $(0.00) $0.00 $0.00 $(0.00) See accompanying notes. AMERICAN DIVERSIFIED GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the For the Six Months Ended Six Months Ended June 30, 2001 June 30, 2000 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(313,099) 32,594 Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 31,895 88,425 Amortization of deferred consulting fees 106,250 - Common stock exchanged for services 324,000 5,000 (Increase) decrease in assets: Accounts receivable 81,426 (727,770) Note receivable from customer (500,000) - Prepaid expenses 11,519 94,000 Increase (decrease) in liabilities: Accounts payable (11,656) 342,578 Accrued payroll and related taxes 110,176 - Accrued expenses and other liabilities (4,317) 20,200 Deferred revenues 16,193 (12,534) NET CASH USED BY OPERATING ACTIVITIES (147,613) (157,507) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment - (722,438) Payments for related party receivables, net (27,610) (48,700) Deposits (4,320) (86,038) NET CASH USED BY INVESTING ACTIVITIES (31,930) (857,176) CASH FLOWS FROM FINANCING ACTIVITIES Sale of common stock 22,900 400,000 Payments on capital lease financing 4,392 - Proceeds from related party payable 170,690 200,000 Payments on related party payables (15,000) - Proceeds from notes and loans payable - 639,000 Payments on notes and loans payable - (113,333) Proceeds from notes payable to shareholders, net - 3,155 NET CASH PROVIDED BY FINANCING ACTIVITIES 182,982 1,128,822 NET INCREASE IN CASH AND EQUIVALENTS 3,439 114,139 CASH AND EQUIVALENTS - BEGINNING 12,693 123,186 CASH AND EQUIVALENTS - ENDING $16,132 $237,325 SUPPLEMENTAL DISCLOSURES Cash paid during the period for: Interest $28,323 $10,437 Income taxes $ - $20,000 In addition to amounts reflected above, common stock was issued for: Settlement of debt $20,000 $468,421 Consulting services $324,000 $5,000 See accompanying notes. AMERICAN DIVERSIFIED GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2001 NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited financial statements reflect all adjustments, which, in the opinion of management, are necessary for a fair presentation of the financial position and the results of operations for the interim periods presented.
